Citation Nr: 0332028	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-62 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for anxiety 
disorder.

2.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.


REMAND

The veteran contends that he cannot work due to his 
nonservice-connected disabilities.  The veteran's nonservice-
connected disabilities are rated as follows: presbyopia, 
pingueculum OU, amblyopia, 20 percent; peripheral neuropathy 
(claimed as a leg condition), 0 percent; headaches, 0 
percent; diverticulosis by history, 0 percent; left ear 
otitis externa by history, 0 percent; skin disease, 
previously diagnosed as dermatitis, 0 percent; his combined 
rating is 20 percent.  The veteran had VA examinations in May 
and July 2001 and the examiner noted that the veteran had a 
lottery agency and he was paid about $30 to $40 a week.  The 
examiner did not state a medical opinion as to whether the 
veteran's nonservice-connected disabilities interfered with 
his employability to such a degree that he is unable to 
secure and follow a substantially gainful occupation.  The 
Court of Appeals for Veterans Claims (Court) held that a 
person is engaged in a "substantially gainful occupation" 
when that occupation "provides annual income that exceeds the 
poverty threshold for one person".  Faust v. West, 13 Vet. 
App. 342, 355-56 (2000); see also Bowling v. Principi, No. 
99-2264, (U. S. Vet. App. May 8, 2001).

A statement from the Puerto Rico Social Service Department 
signed in August 2002 showed (item 2) that the veteran was 
incapacitated to work.  There are no further documents 
associated indicating why the veteran is incapacitated to 
work.

Although the veteran had a VA psychiatric examination in May 
2001, the veteran's claims file was not available to the 
examiner.  The examiner indicated that without any 
information regarding the veteran or evidence of any previous 
treatment, he could not make an adequate diagnosis.

Therefore, further development of the medical record is 
necessary with regard to these issues.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain records from the 
Puerto Rico Department of Social Services 
pertaining to the finding that the 
veteran was incapacitated to work.  These 
records should be associated with the 
claims folder.

2.  After the above-mentioned records 
have been requested or obtained, the RO 
should schedule the veteran for a VA 
examination(s) to determine if the 
veteran's nonservice-connected 
disabilities preclude him from obtaining 
substantially gainful employment.  The 
examiner is requested to render an 
opinion on this issue.

3.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and severity of his anxiety 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Does the veteran have 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

          B.  Does the veteran have 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.

          C.  Does the veteran have 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and inability to 
establish and maintain effective 
relationships.

          E.  Does the veteran have total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

4.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the veteran's claim.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




